ORDER

PER CURIAM.
Curtis Phillips (Defendant) appeals from a judgment of conviction of forcible rape, kidnapping, and two counts of second-degree robbery. Defendant alleges the trial court abused its discretion in excluding certain testimony and plainly erred in failing to sua sponte intervene during certain cross-examination of Defendant. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not clearly abuse its discretion in sustaining the State’s objection to certain testimony and did not plainly err in failing to sua sponte intervene during cross-examination of Defendant. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).